                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 UNITED STATES OF AMERICA,                        §
                                                  §
                                                  § CASE NUMBER 6:18-CR-00048-RWS
 v.                                               §
                                                  §
                                                  §
 JORGE FERNANDO MERCADO,                          §
                                                  §

                    MEMORANDUM OPINION AND FINDINGS OF FACT
                          PURSUANT TO RULE 11(c)(1)(C)

        Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

administration of a plea of guilty under Rule 11 of the Federal Rules of Criminal Procedure.

        On November 26, 2018, this cause came before the undersigned United States Magistrate

Judge for a plea of guilty to an Information charging the defendant in Count One with a violation

of Title 16 U.S.C. §§ 703 and 707(a) (Unlawful Possession of a Migratory Bird). After conducting

said proceeding in the form and manner prescribed by FED. R. CRIM. P. 11, the undersigned finds

that:

        a.     the defendant, after consultation with counsel of record, has knowingly and

voluntarily consented to the administration of the Guilty Plea in this cause by a United States

Magistrate Judge;

        b.     the defendant and the government have entered into a plea agreement which has

been filed and disclosed in open court pursuant to FED. R. CRIM. P. 11(c)(2);

        c.     the defendant is fully competent and capable of entering an informed plea, that the

defendant is aware of the nature of the charges, the maximum penalties, and the consequences of

the plea, and that the plea of guilty is a knowing and voluntary plea supported by an independent
basis in fact containing each of the essential elements of the offense; and

       d.      the defendant understands each of the constitutional and statutory rights

enumerated in Rule 11(b)and wishes to waive these rights, including the right to a trial by jury.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Count One of the Information in the above-numbered cause, reserving the

undersigned the option of rejecting the Plea Agreement if, after review of the presentence report,

the agreed sentence is determined not to be the appropriate disposition of the case.




      So ORDERED and SIGNED this 26th day of November, 2018.
